DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Disposition of Claims
Claims 18-23 are pending and rejected.
Claims 1-17 & 24 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (hereinafter "Viebach") (US 2004/0147807) in view of Sakai et al. (hereinafter "Sakai") (US 2020/0000328) and Salman et al. (hereinafter "Salman") (US 2008/0055403).
Regarding Claim 18, Viebach discloses an endoscope device (Fig. 1, an endoscope (not shown); [0018]) with a working channel (Fig. 1, a working passage 1; [0018]), comprising:
an image sensor (Fig. 1, an optical sensor chip 21; [0033]) configured to observe an internal environment of a target (Fig. 1, the optical sensor chip 21 is configured to examine a human body cavity; [0018]); and
a cable assembly (Fig. 1, a cable assembly comprising a mounting adapter 2 and a support member 19; [0018]) electrically connected to the image sensor (Fig. 1, the optical sensor chip 21 is disposed on the support member 19 of the cable assembly; [0033]) and a plurality of conducting wires (Fig. 4, a plurality of electrical cables (not labeled); [0022]), the cable assembly comprising:
a first substrate (Fig. 1, a support member 19; [0018]) connected to the image sensor (Fig. 1, the optical sensor chip 21 is disposed on the support member 19; [0033]) and including a plurality of first solder pads (Fig. 2B, a plurality of contact fields 27; [0033]) formed on a first bottom end of the first substrate (Fig. 2B, the plurality of contact fields 27 are disposed on a lower side of the support member 19; [0033]);
a second substrate (Fig. 1, a mounting adapter 2; [0018]) including a plurality of receiving holes (Fig. 4, a plurality of cable conduits 14; [0025]) formed on a second bottom end of the second substrate (Fig. 4, the plurality of cable conduits 14 are formed on a bottom side of an outer cylindrical element 9 of the mounting adapter 2; [0025]), and the second substrate electrically connect to the plurality of first solder pads of the first substrate and the plurality of conducting wires via the plurality of receiving holes (Figs. 3 & 4, the mounting adapter 2 electrically connected to the plurality of contact fields 27 and the plurality of electrical cables via an adapter plate 10 of the mounting adapter 2; [0033]); and
a lateral side surface (Figs. 3 & 5, a working passage surface defined by a support member circular hole 25 & a mounting adapter circular hole 11; [0032]) formed by the first substrate (Fig. 5, the support member circular hole 25 is formed on the support member 19; [0032]) and the second substrate (Fig. 3, the mounting adapter circular hole 11 is formed on the adapter plate 10 of the mounting adapter 2; [0024]), and the lateral side surface matching an outer surface of the working channel (Figs. 3 & 5, an inner diameter of the working passage surface corresponds to an outer diameter of the working passage 1; [0024]); and
wherein the first substrate and the second substrate are coupled to each other (Fig. 1, the support member 19 and the 2 are coupled together; [0044]).
Viebach fails to explicitly disclose wherein a plurality of inner conductors of the conducting wires are connected to the second substrate; wherein the plurality of inner conductors of the conducting wires are soldered to the second substrate; and wherein a center of circle of the first substrate or the second substrate is misaligned to a center of circle of the working channel.
However, Sakai teaches an endoscope device (Fig. 1, an endoscope system 8; [0030]), comprising:
a cable assembly (Fig. 1, an opto-electric composite module 1; [0031]) and including a first substrate (Fig. 2, a wiring board 60; [0045]), a second substrate (Fig. 2, a cable holder 30; [0053]), and a wire (Fig. 2, a composite cable 20; [0040]);
wherein the first substrate includes a first solder pad (Fig. 2, an electrical conductor 62; [0047]), and the second substrate includes a second solder pad (Fig. 2, a holder conductor 30M; [0058]) and the wire includes a plurality of inner conductors (Fig. 2, a plurality of shielding wires 22C wherein the plurality of shielding wires 22C are each inside a corresponding outer envelope 22D and each conducts electricity to a ground electrode 42B and are therefore inner conductors of the composite cable 20; [0052] & [0059]); and
the plurality of inner conductors and the second solder pad are coupled to each other by a first solder (Fig. 4, a solder 39 couples the holder conductor 30M to the shielding wire 22C and therefore electronically couples the holder conductor 30M to the electrical conductor 62; [0059] & [0061]).
The advantage of the solder is to provide better bonding and electrical conductivity between electrical components (Sakai; [0054]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the connection between the wires and the adapter plate as disclosed by Viebach, to be soldered, as taught by Sakai, to provide better bonding and electrical conductivity between electrical components (Sakai; [0054]).
Viebach, as previously modified by Sakai, fails to explicitly disclose wherein a center of circle of the first substrate or the second substrate is misaligned to a center of circle of the working channel.
However, Salman teaches an endoscope device (Fig. 7, an endoscope; [0027]) with a working channel (Fig. 7, a channel 75; [0035]), comprising:
an image sensor (Figs. 2 & 3, a CCD chip 20; [0014] & [0029]); and
a cable assembly (Fig. 3, a PCB 30; [0029]) comprising:
a first substrate (Fig. 3, a U-shaped top layer 31; [0029]);
a second substrate (Fig. 3, a U-shaped bottom layer 35; [0029]); and
a lateral side surface (U-shaped recesses; see Fig. 3) formed by the first substrate and the second substrate (the U-shaped top layer 31 and the U-shaped bottom layer 35 each have U-shaped recesses; see Fig. 3), and the lateral side surface matching an outer surface of the working channel (the U-shaped recesses of the U-shaped top layer 31 and the U-shaped bottom layer 35 match an outer surface of the channel 75; see Figs. 3 & 7); and
a center of circle of the first substrate or the second substrate is misaligned to a center of circle of the working channel (centroids of the U-shaped top layer 31 and the U-shaped bottom layer 35 are misaligned to a center of the channel 75; see Figs. 3 & 7).
The advantage of the U-shaped first substrate and the U-shaped second substrate is to more easily detach the cable assembly from the working channel (Salman; [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second substrates as disclosed by Viebach, as previously modified by Sakai, to be U-shaped as taught by Salman, to more easily detach the cable assembly from the working channel (Salman; [0035]).
Regarding Claim 19, Viebach, as previously modified by Sakai and Salman, discloses the endoscope device of Claim 18. Salman further teaches wherein shapes of the first substrate and the second substrate are both arc shaped (the U-shaped top layer 31 and the U-shaped bottom layer 35 are substantially semi-circular; see Fig. 3); and
radians of the first substrate and the second substrate are smaller than 2π (a semi-circle has radians of π which is less than 2π; see Fig. 3).
Regarding Claim 20, Viebach, as previously modified by Sakai and Salman, discloses the endoscope device of Claim 18. Viebach further discloses wherein a diameter of the first substrate is larger than a diameter of the second substrate (Figs. 3 & 5, a diameter of an annular recess 45 of the mounting adapter 2 is smaller than a diameter of the support member 19 wherein the diameter of the support member 19 and a diameter of the adapter plate 10 are identical; [0027] & [0032]).
Regarding Claim 21, Viebach, as previously modified by Sakai and Salman, discloses the endoscope device of Claim 18. Sakai further teaches wherein the first substrate and the second substrate are connected by solders positioned and aligned with the plurality of first solder pads of the first substrate (Fig. 4, the wiring board 60 and the cable holder 30 are connected by solder (not shown) disposed on the electrical conductor 62 of the wiring board 60; [0056]).
Regarding Claim 22, Viebach, as previously modified by Sakai and Salman, discloses the endoscope device of Claim 18. Viebach further discloses wherein the plurality of receiving holes of the second substrate are in a form of through holes or blind holes (Figs. 3 & 4, the plurality of electrical cables extend from the plurality of cable conduits 14 through a plurality of contact arms 15 of the adapter plate 10 and are therefore through holes; [0026]).
Regarding Claim 23, Viebach, as previously modified by Sakai and Salman, discloses the endoscope device of Claim 18. Viebach further discloses wherein the cable assembly has a symmetrical shape with respect to an axis of symmetry (Fig. 2B, the support plate 19 has a line of symmetry; [0033]), and the image sensor is disposed on the axis of symmetry (Fig. 2B, the optical sensor chip 21 is disposed on the line of symmetry; [0033]).
Response to Arguments
Applicant’s arguments, see Page 5, filed July 13, 2022, with respect to the rejection under 35 U.S.C. § 112(a) of Claim 24 are moot as Claim 24 has been canceled. 
Applicant’s arguments, see Pages 5-7, filed July 13, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795